DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed January 24, 2022. Claims 1-7 and 9-20 are currently pending, of which claims 1, 9, and 15 are currently amended. Claim 8 has been cancelled.

Response to Arguments
Applicant’s arguments regarding the previously cited art have been fully considered. Specifically, Applicant has cancelled claim 8 and changed the scope of its language when incorporating it into the independent claim. Applicant has presented general arguments that the amendments overcome the previously cited art. These arguments are moot and new reference Tryfon has been introduced. Tryfon teaches a specific GUI element that activates the voice features of the claim language, where a user can respond to poll questions using their voice after activation of said element. See Tryfon Figs. 2-5 and paras. [0031-34].
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (U.S. Publication No. 2006/0286530; hereinafter “Forrest”) and further in view of Tryfon et al. (U.S. Publication No. 2015/0206156; hereinafter “Tryfon”) and Jones et al. (U.S. Publication No. 2011/0271204; hereinafter “Jones”).
As per claim 1, Forrest teaches a method comprising:
providing, to a plurality of participants [of a conference call], a graphical user interface (GUI) comprising a first portion that presents a polling question to be answered by the plurality of participants [and a first GUI element that allows each participant of the plurality of participants to provide verbal answers to the polling question during the conference call] (See Forrest paras. [0030-31] and [0034]: GUI to pose questions to be answered by group of users); and
responsive to detecting that a first participant of the plurality of participants has provided [a verbal] answer to the polling question via selection of the first GUI element, modifying the GUI provided to a second participant of the plurality of participants to present, in a second portion, a textual form of the verbal answer provided by the first participant and [a second GUI element] that allows the second participant to provide a non-verbal answer to the polling question via selection of [the second GUI element] associated with [the verbal] answer provided by the first participant (See Forrest Figs. 3 and 6 and paras. [0028-29], [0034], [0037], and [0040]: users can provide answers to a particular question. As answers are added, they can be visualized in the GUI as well as being associated with a particular question. Therefore, as a user may answer a particular question, one of ordinary skill would understand that they can go and view other answers that have been added to that particular question as well. Moreover, users can vote on answers and the questions and answers are in separate regions of the screen).
However, while Forrest allows for users to provide answers to questions, Forrest does not explicitly teach and a first GUI element that allows each participant of the plurality of participants to provide verbal answers to the polling question during the conference call. Furthermore, while Forrest teaches detecting that a first participant has provided an answer to the polling question, Forrest does not explicitly teach doing so via selection of the first GUI element.
Tryfon teaches these limitations of the claim (See Tryfon Figs. 2-5 and paras. [0031-34]: surveyed users can be presented with a microphone icon (here, the speech input interface), which allows the user to “instantiate a speech recording feature of the device on which the survey is being displayed”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the question/answer interface of Forrest with the speech triggering button of Tryfon. Voice input and speech-to-text is an increasingly common way for users to provide input to a computing system, and presenting that option to the user allows the user to decide whether or not to take advantage of those features. This helps enhance the user experience by allowing the user to selectively respond to the polls as they see fit, whether it is through traditional button input or if they desire the speech input interface of Tryfon.
Additionally, while Forrest allows for users to create questions and answers, Forrest does not explicitly teach the GUI being provided to a plurality of participants of a conference call as well as the conference call in general. Moreover, Forrest does not explicitly teach that the answer to the polling question is a verbal answer. 
Jones teaches these limitations of the claim (See Jones Fig. 1 and paras. [0078-79] and [0242-244]: conferencing system with multiple participants, including presenting participants with surveys during a/the conference. The participants can be presented with GUI options to vote on the answers as well, including checkmarks, thumbs up/down, YES/NO, etc.; paras. [0111-114] and [0118]: speech-to-text features for the conferencing system, which extracts speech from an audio stream and converts it to text. Therefore, a user of Forrest can provide answers to questions using the speech-to-text of Jones).
Additionally, while Forrest allows users to vote on answers, Forrest does not explicitly teach a GUI element to do so.
Jones also teaches a GUI element that allows the second participant to provide a non-verbal answer to the polling question via selection of the GUI element associated with [the verbal] answer provided by the first participant (See Jones paras. [0242-244]: participants can be presented with GUI options to vote on the answers as well, including checkmarks, thumbs up/down, YES/NO, etc., which could apply to the answers of Forrest).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the question/answer interface of Forrest with the voice answering of Jones. Voice input and speech-to-text is an increasingly common way for users to provide input to a computing system, as it allows users to seamlessly and quickly interact within an interface without the need for additional peripherals that may not always be available. When performing these functions in a meeting, such as the conferences of Jones, it allows the users to focus on the content on the screen as well. Applying these features to Forrest allows the interface to be updated quickly and with minimal effort by the respondent user. 

As per claim 2, Forrest further teaches
detecting that the second participant has provided at least one of a verbal answer or a non-verbal answer to the polling question (See Forrest paras. [0028-29]: users can provide answers to a particular question); and
modifying the GUI provided to a third participant of the plurality of participants to present, via the second portion of the GUI, the textual form of the [verbal] answer provided by the second participant and an additional GUI element that allows the third participant to provide an additional non-verbal answer to the polling question via selection of the additional GUI element associated with the at least one of the [verbal] answer or the non-verbal answer provided by the second participant (See Forrest Figs. 3 and 6 and paras. [0028-29], [0034], [0037], and [0040]: users can provide answers to a particular question. Therefore, as a user may answer a particular question, one of ordinary skill would understand that they can go and view other answers that have been added to that particular question as well. Additionally, multiple answers can be provided and users can vote on answers and the questions and answers are in separate regions of the screen).
However, while Forrest allows for users to create questions and answers, Forrest does not explicitly teach that the answer to the polling question is a verbal answer.
Jones teaches these limitations of the claim (See Jones paras. [0111-114] and [0118]: speech-to-text features for the conferencing system, which extracts speech from an audio stream and converts it to text. Therefore, a user of Forrest can provide answers to questions using the speech-to-text of Jones)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Forrest with the teachings of Jones for at least the same reasons as discussed above in claim 1.

As per claim 3, Forrest/Tryfon/Jones further teaches wherein the GUI provided to the second participant of the plurality of participants is modified to present the second portion responsive to determining that the verbal answer provided by the first participant satisfies an answer criterion (See Forrest paras. [0028-29], [0034], and [0037]: other users can vote on answers to a particular question. Additionally, user can be notified of new answers. Therefore, as a user may answer a particular question, one of ordinary skill would understand that they can go and view other answers that have been added to that particular question as well; para. [0040]: can provide values for unanswered questions, which could trigger community votes).

As per claim 5, while Forrest teaches the answer to a polling question, Forrest does not explicitly teach further teaches wherein detecting that the first participant has provided the verbal answer to the polling question comprises: generating an audio file comprising one or more verbal phrases provided by the first participant; converting content of the audio file into one or more text strings; and identifying the textual form of the verbal answer from the one or more text strings.
Jones teaches these limitations of the claim (See Jones Figs. 17, 27-30, and paras. [0114] and [0118-123]: speech-to-text conversion system, where audio stream files can be processed and outputted as text that can be used to form the answers of Forrest).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Forrest with the teachings of Jones for at least the same reasons as discussed above in claim 1.

As per claim 6, Forrest further teaches determining, based on the [verbal] answer provided by the first participant, one or more answer candidates for the polling question, wherein the second portion of the GUI provided to the second participant is to further include a textual form of each of the determined one or more answer candidates and one or more additional GUI elements that allows the second participant to provide a non-verbal answer to the polling question via selection of [an additional GUI element] associated with a respective answer candidate (See Forrest Figs. 3 and 6 and paras. [0028-29], [0034], [0037], and [0040]: users can provide answers to a particular question. Multiple users can vote on answers and the questions and answers are in separate regions of the screen. One of ordinary skill would understand that users can go and view other answers that have been added to that particular question as well).
However, while Forrest allows for users to create questions and answers, Forrest does not explicitly teach that the answer to the polling question is a verbal answer.
Jones teaches these limitations of the claim (See Jones paras. [0111-114] and [0118]: speech-to-text features for the conferencing system, which extracts speech from an audio stream and converts it to text. Therefore, a user of Forrest can provide answers to questions using the speech-to-text of Jones).
Additionally, while Forrest allows users to vote on answers, Forrest does not explicitly teach an additional GUI element to do so.
Jones also teaches a GUI element that allows the second participant to provide a non-verbal answer to the polling question via selection of the GUI element associated with [the verbal] answer provided by the first participant (See Jones paras. [0242-244]: participants can be presented with GUI options to vote on the answers as well, including checkmarks, thumbs up/down, YES/NO, etc., which could apply to the answers of Forrest).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Forrest with the teachings of Jones for at least the same reasons as discussed above in claim 1.

As per claim 7, Forrest further teaches responsive to detecting that a third participant of the plurality of participants has provided at least one of an additional  [verbal] answer or an additional non-verbal answer to the polling question, updating the modified GUI provided to the second participant to present, in a third portion, a textual form of the at least one of the additional [verbal] answer or the non-verbal answer provided by the third participant and one or more additional GUI elements that allows the second participant to provide the non-verbal answer to the polling question via selection of a respective additional GUI element associated with the at least one of the additional [verbal] answer or the additional non-verbal answer provided by the third participant (See Forrest Figs. 3 and 6 and paras. [0028-29], [0034], [0037], and [0040]: users can provide answers to a particular question. Multiple users can vote on answers and the questions and answers are in separate regions of the screen. One of ordinary skill would understand that users can go and view other answers that have been added to that particular question as well. Multiple answers can be provided, and thus, multiple portions can be displayed to the users).
However, while Forrest allows for users to create questions and answers, Forrest does not explicitly teach that the answer to the polling question is a verbal answer.
Jones teaches these limitations of the claim (See Jones paras. [0111-114] and [0118]: speech-to-text features for the conferencing system, which extracts speech from an audio stream and converts it to text. Therefore, a user of Forrest can provide answers to questions using the speech-to-text of Jones).
Additionally, while Forrest allows users to vote on answers, Forrest does not explicitly teach an additional GUI element to do so.
Jones also teaches a GUI element that allows the second participant to provide a non-verbal answer to the polling question via selection of the GUI element associated with [the verbal] answer provided by the first participant (See Jones paras. [0242-244]: participants can be presented with GUI options to vote on the answers as well, including checkmarks, thumbs up/down, YES/NO, etc., which could apply to the various answers of Forrest).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Forrest with the teachings of Jones for at least the same reasons as discussed above in claim 1.

As per claims 9-11, 13, and 14, the claims are directed to a system that implements the same features as claims 1-3, 5, and 6, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Forrest teaches a system comprising a memory; and a processing device coupled to the memory, the processing device to perform operations comprising the features of said method (See Forrest para. [0051-52]).
 
As per claims 15-17, 19, and 20, the claims are directed to a storage medium that implements the same features as claims 1-3, 5, and 6, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Forrest teaches a non-transitory computer readable storage medium comprising instructions for a server that, when executed by a processing device, cause the processing device to perform operations comprising the features of said method (See Forrest paras. [0051-52]).

Claims 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest/Tryfon/Jones, as applied above, and further in view of Wilmot et al. (U.S. Publication No. 2017/0004515; hereinafter “Wilmot”).
As per claim 4, Forrest further teaches wherein determining that the [verbal] answer provided by the first participant satisfies the answer criterion comprises:
determining that the [verbal] answer provided by the first participant corresponds to a set of particular answers to the polling question, wherein each of the set of particular answers is provided by a respective participant of the plurality of participants (See Forrest paras. [0028-29], [0034], [0037], and [0040]: users provide answers to particular questions, and the users are all part of a community/user-base that provides answers; paras. [0041]: users can also become experts in categories of questions and have a reputation for answering certain types of questions).
However, while Forrest allows for users to create questions and answers, Forrest does not explicitly teach that the answer to the polling question is a verbal answer.
Jones teaches these limitations of the claim (See Jones paras. [0111-114] and [0118]: speech-to-text features for the conferencing system, which extracts speech from an audio stream and converts it to text. Therefore, a user of Forrest can provide answers to questions using the speech-to-text of Jones).
Moreover, while Jones teaches the verbal answers, Forrest/Tryfon/Jones does not explicitly teach calculating a total number of the particular answers provided for the polling question based on the set of particular answers and the verbal answer provided by the first participant, wherein the answer criterion is determined to be satisfied responsive to the total number of the particular answers exceeding a threshold number of answers.
Wilmot teaches these limitations of the claim (See Wilmot paras. [0038] and [0060]: poll can be closed after a predefined threshold of responses has been reached, including a minimum or maximum number of responses. The aggregate poll results are then forwarded on).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the question/answer/polling interfaces of Forrest/Tryfon/Jones with the thresholds of Wilmot. One would have been motivated to combine these references having a threshold number of responses ensures that questions/surveys will not require everyone in a meeting to participate, but a set number by the user. This allows for the survey to be completed in a time-saving manner while also ensuring that the answers are satisfactory to a number of people that the meeting host/survey administrator deems sufficient. Therefore, 

As per claim 12, the claim is directed to a system that implements the same features as claims 4, and is therefore rejected for at least the same reasons therein. 

As per claim 18, the claim is directed to a storage medium that implements the same features as claims 4, and is therefore rejected for at least the same reasons therein. 










Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al. (U.S. 11,250,857 B1) discloses a system where users can respond to polls verbally, have poll answer options populated verbally, and other natural language processing that is related to polling a group of users.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas Klicos/
Primary Examiner, Art Unit 2145